DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The present invention relates to a system for delivering insulin to a patient including a fluid conduit for transporting insulin from a reservoir to the patient and a depot located along the fluid conduit line having a foam/sponge material located within the depot. The foam/sponge material having the following characteristics: polyvinyl alcohol foam, hollow voids, pores between 0.1 and 5mm, porosity of 50-95%, dry density between 01. and 1.5 grams per cubic inch, absorbs aqueous solutions by at least 95% in a time between 0.1 and 1 minutes, traps insulin aggregates, and traps air bubbles. The closest prior art is Chattaraj et al. (US 2015/0112302 A1). Chattaraj teaches a system and method of delivering insulin to a patient having a fluid conduit and a depot with a sponge foam material disposed within the depot. However, Chattaraj does not disclose all the characteristics of the sponge/foam material and even if optimized, would not provide enough teaching that the sponge/foam would be able to perform the function of trapping insulin aggregates and air bubbles. Thus the combination of the all the characteristics plus the specific functions of the foam/sponge overcome the closest prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN P FARRAR whose telephone number is (571)270-1496.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Lauren P Farrar/Primary Examiner, Art Unit 3783